Norton, C. J.
This suit is by ejectment to .recover the possession of certain lands in Greene county. The plaintiffs, in support of their title, put in evidence an administrator’s deed which purported to convey to plaintiffs the interest of one Charlotte Coleman. The plaintiffs also put in evidence two deeds, one from John T. Berry and one from W. W. Woodward, conveying the land in controversy to S. H. Boyd, commissioner for Charlotte Coleman. It was also shown that said Charlotte Coleman entered into the possession of said lands in August, 1871, and occupied them until her death, in January, 1881, and that.her husband died in March, 1884.
Defendant, in support of his title, put in evidence deeds from the heirs of said Coleman conveying to him the lands in suit; also a quit-claim deed from said S. H. Boyd conveying all his interest to defendant. .Defendant also introduced in evidence the proceedings in the chancery court of Maury county, Tennessee, had on the twenty-seventh of March, 1846, in a suit entitled, John Bingham and others v. Samuel M. Majors et al., heirs of Samuel Majors, Sr., the object of which suit was to partition certain lands and slaves, formerly of the estate of said Majors, Sr., the father of Charlotte Coleman, and in this suit certain lands were set apart to said Charlotte, “ to have and to hold, to her sole and separate use, free from the control of her husband,” subject, however, to the claim of one William W. Cole*179man, who claimed a mortgage lien on the land set apart •for her. Afterward, this matter of the mortgage lien was settled between the said Wm. W., Charlotte, and Thomas C. Coleman, her husband, and they all jointly conveyed the land to one William J. Strayborn, as trustee for said Charlotte, “for the sole use and benefit of said Charlotte, free from the control of her husband, the said Thomas C., and subject to the sole use and benefit of the said Charlotte, but only so far as to the use ; but the said Charlotte is to have no power to dispose of the same by any conveyance during her life, and to descend to her children and their representatives then surviving at her death. To have and to hold to said Wm. J., forever, as sach trustee.” This settlefnent and conveyance was reported and approved by said chancery court. These proceedings were recorded in the recorder’s office of Greene county, in this state, on the tenth of June, 1857.
Afterwards, in 1861, a suit was brought in said chancery court, by Thomas C. Coleman and his wife, Charlotte, against James A. Coleman et al., who were the trustees and heirs of said Charlotte, and the land so deeded to said Strayborn was ordered to be sold for the purpose of reinvestment, and in the same cause, at the March term, 1861, it was ordered that S. H. Boyd and Sample Orr be appointed commissioners to enquire into the propriety of investing said moneys in Missouri lands, and that said commissioners make full report as to any purchase agreed upon by Mr. Coleman, and report whether the tract of land so agreed to be purchased is a suitable investment for Mrs. Coleman and her children, the quantity, etc., and other facts tending to show whether the investment is to the interest of said parties, and, in said proceeding in the chancery court, ■entitled Thomas C. Coleman and wife against James A. Coleman et al., relating to the funds which were used in buying the lands in suit, and which came from the sale *180of the Tennessee lands, it was decreed by said court as follows, on the thirty-first day of March, 1866: £'£ And it further appearing to the court, from the report of Commissioner Boyd, that an investment of the funds in this cause, belonging to the parties to this suit, in real estate in the state of Missouri, is to the manifest interest of said parties to this suit, the court doth appoint said Boyd a commissioner to make said investment, and upon his executing bond with good security, residents of this state, to be appointed by clerk and master of this court, conditioned that he will, as special commissioner of this court, invest any and all funds that he may receive, under the orders of this court in this cause, in real estate in the state of Missouri for the use and benefit of Mrs. Charlotte Coleman and Tier children, or the issue of such; said investment and title thereto to be reported to and approved by this court, the 'clerk and master will pay over to him any and all funds arising from the sale of the tract of land in the pleadings described as rapidly as the same are collected.”
Plaintiffs also introduced as a witness Gr. S. Bingham, who, on his cross-examination, testified as follows : “ The money with which the land in suit was bought was money arising from the sale of lands in Tennessee, and the lands in Tennessee and money belonged to Mrs. Coleman during her lifetime, and at her death passed to her children and heirs. The Boyd who was appointed commissioner by the court in Maury county, Tennessee, .was S. TL Boyd, who bought the lands in controversy in this suit.” The witness then gave the names of the heirs of said Charlotte, they being the grantors of the defendant in this suit. The evidence of this witness was received over the objection of plaintiffs, and this is assigned as a ground of error. The record shows that no specific grounds of objection were pointed out on which to base the objection made, and for this reason, according to our repeated rulings, *181the action of the trial court in overruling the objection will not be reviewed here. Mar gram n. Ausmuss, 51 Mo. 567, and cas. cit.
It satisfactorily appears from the facts in evidence, above detailed, that the interest of Mrs. Coleman in the lands in controversy, whether a life estate only or an absolute estate in fee, was her separate estate, and whether the one or the other the administrator’s deed relied on by plaintiff for a recovery is not effectual for that purpose, and for these reasons : If her estate was only for life, it ended with her death, and the administrator’s deed conveying her interest to plaintiffs conveyed nothing, because she had no interest to be conveyed. If, on the other hand, her interest was a separate estate in fee, the administrator’s deed did not, under the ruling in the case of Davis v. Smith, 75 Mo. 219, pass such interest to plaintiffs. It is there distinctly held that the probate court had no power or jurisdiction to order the sale of lands, in which a married woman had a separate estate, to pay debts contracted by her during coverture, which, in equity, would be deemed to be a charge on the land.' The evidence shows that Mrs. Coleman was femme conertj from 1846, and remained so until her death, in 1881, and that she died before her husband, so that no other inference can be drawn than that the debts for which the land was sold were contracted while she was under coverture.
This view being conclusive of the rights of plaintiffs, it is unnecessary to consider other points raised in support of the judgment rendered, and it is hereby affirmed,
in which all concur, except Ray, J., absent.